Opinion setting aside verdict and granting a new trial. Official syllabus, as follows:
MARX, J.:
1. The violation by a train conductor of a rule against riding on the front foot-board of the engine is negligence as a matter of law.
2. Whether suc-h negligence is a proximate cause contributing to the death of a conductor who is killed by the negligence of a railroad by whom he is not employed, in running its train head-on into the engine of the railroad by whom he is employed and on the front foot-board of which he is riding, is a question for the jury to determine in a suit between the representatives of such deceased conductor and the negligent railroad.
3. When the facts of such a case show that the conductor would not have been killed or injured except for the negligence of the defendant railroad in running its train into the front of the engine upon which the conductor was riding and that his presence on the front foot-board did not contribute to the cause of his death, it is held that a verdict for the defendant based upon the finding that the negligence of- the conductor in violating a rule against riding on the front foot-board was a proximate cause contributing to his death, is contrary to the weight of the evidence.
4. The negligence of the conductor in violating a rule against riding on the front foot baord of the engine of the train upon which he was employed and of which he had charge, did not change the status of such conductor from that of an employee to that of a mere trespasser so as to relieve the defendant railroad by whom he was not employed1 from the duty of exercising ordinary care with respect to the employees of other railroads lawfully using the tracks and yards of the defendant railroad.